Citation Nr: 0928442	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  07-12 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of malaria.


WITNESSES AT HEARING ON APPEAL

Veteran and Wife


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION


The Veteran had active service from August 1943 to March 
1946.
This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

The Veteran testified before the undersigned at a June 2009 
travel board hearing at the RO in Phoenix, Arizona.  A 
transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he should be service connected for 
residuals of malaria.  At the June 2009 travel board hearing, 
the Veteran stated that he was hospitalized in December 2005 
at the Scottsdale Healthcare North on Shea Boulevard for 
treatment of a hematoma and malaria.  However, records 
pertaining to that period of hospitalization are not 
associated with the claims folder.  The Board notes that the 
Veteran provided the VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, which contained the required information.  As such, 
the Board finds that there must be at least an attempt to 
obtain these records and therefore finds that the Veteran's 
appeal must be remanded.

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  A December 2005 letter from a private 
doctor notes that the Veteran was found to have evidence of 
ongoing malaria related to his 1945 active service in the 
Philippines.  Indeed medical evidence of record indicates 
that the Veteran was treated for malaria with quinine in 
December 2005.  As such, the Board finds that the Veteran has 
met the requirements of McLendon and should therefore be 
afforded an infectious disease examination to determine the 
likelihood that the Veteran has chronic, recurring residuals 
of a malarial infection that occurred while the Veteran was 
stationed in Samara, Philippine Islands in 1945-1946.  The 
examiner should provide an opinion with regard to whether it 
is at least as likely as not (i.e., probability of 50 
percent) that any residuals of malaria from which the Veteran 
suffers are related to service.  If it is determined that the 
Veteran does not suffer from chronic, recurring residuals of 
a malarial infection, the examiner should determine the basis 
for the Veteran's symptomatology.  

Finally, the Board notes that the Veteran submitted 
documentation to the Board, including a statement by the 
Veteran, copies of checks, and a copy of prescriptions taken 
by the Veteran.  Unfortunately the Board notes that this 
information has not been associated with the claims file.  
Therefore the Board requests that the Veteran submit the 
information again.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Request that the Veteran resubmit 
information that was submitted 
following his travel board hearing 
regarding his statement in support of 
claim, copy of checks and prescription 
notification documents.  

2.	Obtain any hospital records from 
Scottsdale Healthcare North on Shea 
Boulevard for the period of December 
2005.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue 
until it is determined that the records 
sought do not exist or that further 
efforts to obtain these records would 
be futile.  

3.	The Veteran should be afforded with an 
appropriate infectious disease 
examination to determine the identity 
and etiology of any chronic, recurring 
residuals of malaria that may be 
present.  All indicated evaluations, 
studies, and tests deemed necessary 
should be accomplished and all findings 
reported in detail.  If it is 
determined that the Veteran suffers 
from chronic, recurring residuals of 
malaria, then, to the extent possible, 
it should be determined if it is at 
least as likely as not that the Veteran 
contracted malaria in Samara, 
Philippine Islands.  The claims file 
should be made available for review in 
connection with the examination.  The 
examiner should address whether or not 
any chronic, recurring residuals of 
malaria found on examination were at 
least as likely as not (i.e., 
probability of 50 percent), related to 
his military service.  The examiner 
should provide a thorough rationale for 
his or her conclusion and confirm that 
the claims file was available for 
review.  Please send the claims folder 
to the examiner for review in 
conjunction with the examination.  

4.	After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the Veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC) that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



